It is my honour to convey to 
the Assembly the warm greeting of “Yokwe” from the 
Government and people of the Republic of the Marshall 
Islands.

Every September, world leaders take to the stage 
of the General Assembly to broadcast our common 
concerns. But I am concerned that this poetic ritual too 
often hides the problem of political will. In January, the 
Secretary-General outlined two key political priorities 
for leaders: addressing climate change risks and the 



growing insecurity within Syria. As autumn sets in, it 
is evident that efforts are falling short. 

This year, leaders of the Pacific Islands Forum 
expressed strong concern about the use of chemical 
weapons by the Syrian Government and called for 
leadership on the part of the members of the Security 
Council to resolve that threat. While I am optimistic 
about recent diplomatic developments, the common 
international voice may come too little and too late for 
what could have already been prevented. That is only 
one example of a growing list of the tragic human costs 
of inaction. How many more mistakes will the world 
make in distant conference rooms? For how long can we 
turn a blind eye to realities and headlines?

Pacific nations are now dedicated to changing 
the pace. This month, Pacific Islands Forum leaders 
adopted the Majuro Declaration for Climate Leadership. 
Although many of our States are small, the common 
responsibility to act falls on all Governments and 
persons, no matter how different we are. 

The Marshall Islands is well on track to achieve 
the complete solarization of our outer islands — a goal 
we are meeting with assistance from Japan’s Pacific 
Environment Community funds and from the European 
Union, Taiwan, Italy, France and other donor partners. 
The entire region is also aggressively cutting its 
emissions through the Pacific New Energy Drive. The 
message to our partners, the world’s largest emitters, is 
clear. If we can do it, they can too. Climate change is 
a risk that demands direct political ownership, and it is 
high time that other leaders stand alongside the Pacific 
in showing the statesmanship so urgently needed. 
Simply repeating well-worn negotiation slogans has not 
got the world anywhere. It is time for new solutions. I 
strongly urge my fellow leaders to engage eye to eye 
at the Secretary-General’s climate summit next year. 
Never has the need for true statesmanship been as dire.

Global efforts on climate change are falling short, 
and low-lying island nations, such as mine, are already 
paying the earliest costs of what is fast becoming a 
global crisis. In every sense, the world must build for 
future risks, and we are still setting course based on 
current conditions, as is often the case. It is the seas 
that are rising — not the islands that are sinking. I will 
not concede my own land or my nation; nor will I rest 
until my fellow world leaders have signed on to act, not 
just out of economic convenience, but out of a common 
responsibility of all to strive for upward momentum.

Our Pacific legacy is not as small island States, 
but as large ocean nations. We are stewards of what 
is a truly global resource — our oceans and fisheries. 
Even a casual glance at a map reveals a world of deep 
and vast blue, and not only scientists but our own local 
communities see change in our waters. Local and global 
ocean impacts affect not only every region, but also 
global food security. I join with other Pacific leaders in 
urging dedicated treatment of the oceans as a post-2015 
United Nations sustainable development goal.

Pacific nations, including the States parties to the 
Nauru Agreement, are leading the world in changing 
fishing practice. We are not only leading the world in 
advancing sustainable fisheries, but at the same time 
boosting our own economic growth. Perhaps no other 
effort or region is such a strong textbook example of 
sustainable development in action. But for all of the 
expressed plenary sympathies and common international 
responsibility, existing legal commitments to safeguard 
fisheries all too often fall victim to the short-term 
trade interests of our partners. We Pacific leaders 
will sacrifice neither our resources nor our growth or 
livelihood for quick returns; our future generations are 
not for sale. The threat of harmful fisheries sanctions 
from distant fishing nations — perhaps as punishment 
for our conservation efforts — is hardly a helping hand 
either to our regional development or to international 
food security.

Next year’s international meeting on small island 
States and development partnerships, to be held in 
Samoa, will offer our political partners a moment for 
careful reflection. Is the global thirst for rare earth 
minerals beneath our waves and is the hunger for 
our vast fisheries so great as to outstrip our rightful 
economic development and our conservation efforts? 
Perhaps it is high time that island leaders set forward 
our island vision of partnership and collaborate 
accordingly. We cannot forge progress through political 
will alone. Here, Pacific Islands Forum leaders have 
forged a ground-breaking mutual dialogue to enhance 
and improve effective United Nations partnerships in 
our region. Those are not isolated words; already, the 
United Nations, together with our bilateral partners, is 
playing a valuable role in working with the Marshall 
Islands to recover from a climate-driven drought and 
other coastal flooding emergencies.

But we need not wait for disasters. In every sector 
of basic development and environmental efforts, our 
door is open for increased collaboration among the 



United Nations, our regional resources and bilateral 
partners. The statements of sympathy in the plenary are 
all too often not translated into effective, island-tailored 
results. Our in-country United Nations presence still 
has a long way to go in truly delivering as one and 
better addressing pressing threats. I encourage a direct 
discussion between the United Nations and our region 
on practical efforts to enhance in-country effectiveness 
and collaboration. No one people or nation should be 
passed over.

Even as the United Nations enters into a new 
discussion in setting the stage for the post-2015 
development agenda, improved progress towards the 
Millennium Development Goals (MDGs) remains 
no less a priority. I would also like to recognize the 
contributions that Taiwan has made in helping my 
country in efforts to achieve the MDGs.

Pacific Islands Forum leaders have, for the first 
time, recognized the role of the United Nations in 
authorizing nuclear-weapon testing during the Cold 
War and welcomed the recommendations of the 
United Nations Special Rapporteur’s recent report 
(A/HRC/21/48/Add.1). Nuclear testing in the Marshall 
Islands is no mere historical event, but an international 
legacy that will stay with us for generations. While the 
bulk of the unmet responsibilities still rest with our 
historical Administering Power, the United States, the 
United Nations can, for its part, no longer ignore its 
own role during the Trusteeship era. 

I am strongly encouraged by the Secretary-
General’s commitment to addressing the ongoing 
impacts of nuclear testing in the Pacific and look 
forward to practical steps in that regard.

My Government is gratified to note 
that — with solid international support and cross-
strait cooperation — the Republic of China on Taiwan 
has increased its meaningful participation in United 
Nations specialized agencies and mechanisms. We will 
continue to encourage positive interaction between the 
two sides of the Taiwan Strait in the international arena.

Too often, despite our own aspirations, we struggle 
to move inches when urgency demands miles. We wish 
to inform the Secretary-General that our political will 
stands ready and that our hands are extended for a 
durable partnership.
